Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 23 recite “an annular void that extends along the inner side surface of the seal between the top surface of the distal end of the central tube and a bottom surface of the first flange.” However, the claim defines the first flange forming the top surface of the distal end. As such, it is unclear how the top surface of the first flange can be spaced apart from the bottom surface of the same element while forming an annular void. 
The term “substantially” in claim 14 and 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when the central tube would be considered “substantially” perpendicular. For example, would a central tube 5 degrees of perpendicular while a central tube 6 degrees off perpendicular not?
Claims 22 and 32 recites that the top surface of the distal end of the central tube is axially spaced from the bottom surface of the first flange. However, the independent claims recites that the first flange defines the top surface. As such, it is unclear how the first flange that defines/makes the top surface can be spaced apart from itself.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 13-16, 19, 21-26, 29, and 31-32 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Marshall et al. (US 2008/0053886).
Regarding claim 13 and 23, Marshall teaches a sub-assembly of a filter element, comprising:
an end cap (88) defining a first central opening;
a central tube (94) integrally connected to the end cap having a proximal end and a distal end, wherein the distal end includes a first flange (128) and projects radially inward from an inner side surface of the central tube to define a second central opening and top surface;  and 
a seal (162) disposed proximate the distal end of the central tube with at least a portion of he seal being disposed adjacent an outer side surface of the central tube, the seal defining a second flange (inward portion of the resilient lip seal) that projects inwardly; and
wherein the first flange and second flange are spaced apart to form an annular void (space between 128 and 162) (Fig. 1 and [0012]-[0031]).
Regarding claim 14 and 24, Marshall teaches that the central tube is substantially perpendicular to the end cap (Fig. 4).
Regarding claim 15 and 25, Marshall teaches that the inner side surface of the central tube forms a central passage as claimed (Fig. 4). 
Regarding claim 16 and 26, Marshall teaches that the access to the central passage is permitted by both the first and second central opening (Fig. 4).
Regarding claim 19 and 29, the seal in Marshall will function as claimed.  .
Regarding claim 21 and 31, Fig. 4 shows that the first central opening has the largest diameter, the second central opening formed by elements (128) has a smaller diameter than the first central opening, and the opening formed by the seal has a diameter smaller than the first and second central openings (Fig. 4).
Regarding claim 22 and 32, while the claim is unclear, it is noted that the distance between the bottom of the seal and the top of the first flange is less than the diameter of the diameter of the opening in the seal (Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17-18 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall et al. (US 2008/0053886) in view of Cooper (US Re. 30,779).
Regarding claims 17-18 and 27-28, Marshall teaches a substantially constant inner diameter for the central tube and fails to teach a first segment of a first constant diameter, a shoulder portion of a non-constant diameter and a second segment of a second diameter, the second diameter being less than the diameter of the first diameter. Cooper teaches that in fitting a filter to a standpipe, modifying the inner surface of the central tube to include a shoulder portion and the segments as claimed would aid in fitting smaller standpipes to larger filters, or standpipes of varying diameters to a constant diameter filter (Fig. 4). As such, one skilled in the art would have found it obvious to modify the central tube inner surface with different diameter segments and a shoulder portion in order to accommodate various shaped standpipes while ensuring proper flow and sealing. 

Allowable Subject Matter
Claims 20 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777